Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/28/2021 has been entered. Claims 1-15 remain pending in the application. 

Allowable Subject Matter
Claims  1-15 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 11, and 14 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a medical instrument, a method, and a computer program product as recited in these claims.  Prior art does not disclose or suggest that a set of magnetic resonance data portions covers the entire k-space as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a medical instrument comprising, a magnetic resonance imaging system for acquiring magnetic resonance data within an imaging zone; a memory storing machine executable instructions, first pulse sequence commands, second pulse sequence commands, and third pulse sequence commands, wherein the first pulse sequence commands cause the magnetic resonance imaging system to acquire equilibrium magnetization magnetic resonance data according to a T1 measuring magnetic resonance imaging protocol, wherein the second pulse sequence commands cause the magnetic resonance imaging system to acquire dynamic proton resonance frequency shift (PRFS) magnetic resonance data according to a PRFS magnetic 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a method of operating a medical instrument, wherein the medical instrument comprises a magnetic resonance imaging system for acquiring magnetic resonance data within an imaging zone; wherein the method comprises the steps of: acquiring equilibrium magnetization magnetic resonance imaging data by controlling the magnetic resonance imaging system using first pulse sequence commands, wherein the first pulse sequence commands cause the magnetic resonance imaging system to acquire equilibrium magnetization magnetic resonance data according to a T1 measuring magnetic resonance imaging protocol; calculating an equilibrium magnetization baseline image from the equilibrium magnetization magnetic resonance imaging data; the method further comprises repeatedly: acquiring dynamic proton resonance frequency shift (PRFS) magnetic resonance data by controlling the magnetic resonance imaging system with second pulse sequence commands, wherein the second pulse sequence commands cause the magnetic resonance imaging system to acquire the dynamic PRFS magnetic resonance data according to a PRFS magnetic resonance imaging protocol; acquiring a set of magnetic resonance data portions by controlling the magnetic resonance imaging system with third pulse sequence commands, wherein the third pulse sequence commands cause the magnetic resonance imaging system to acquire dynamic T1 magnetic resonance data according to the T1 measuring 

Also, prior art fails to anticipate and/or render obvious, either solely or in combination, a 
computer program product comprising machine executable instructions stored on a non-transitory computer readable medium for execution by a processor controlling a medical instrument, wherein the medical instrument comprises a magnetic resonance imaging system for acquiring magnetic resonance data within an imaging zone, wherein execution of the machine 
Claims 2-10 and 12-13 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793